DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “embed one or more text elements masks” (claims 6 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krah et al. (US 10,541,280) in view of Kim et al. (US 20190074324).

As to claim 1, Krah discloses a touch display apparatus comprising: 
a plurality of light emitting diodes (LEDs) (Fig. 3B(332, 334): OLEDs, Fig. 3K(332, 334, 336): OLEDs), wherein a light emitting diode (LED) of the 5plurality of LEDs is configured to emit light having a wavelength that is different than another wavelength of another LED of the plurality of LEDs (col. 6, lines 50-58, col. 11, lines 26-47: it is well known in the art that red, green, and blue lights have different wavelengths); 
10a plurality of LED touch sensors (col. 11, lines 26-47: second group of OLEDs), wherein an LED touch sensor of the plurality of LED touch sensors is operably coupled to the LED of the plurality of LEDs (col. 11, lines 26-47: touch screen 370 can operate in display mode and optical touch sensing mode concurrently; the second group of OLEDs operate in sensing mode for optical touch sensing;  col. 12, lines 4-11: the touch screen can include circuits capable of sampling one or more signals from the plurality of OLEDs simultaneously; col. 16, lines 25-26: optical touch sensing using a plurality of OLEDs)  and includes: 
a data drive input circuit, wherein when enabled, the data drive input circuit is configured to generate a transmit-receive signal that is based on a digital input, wherein the transmit-receive signal is configured to facilitate operation of the LED touch sensor in 15accordance with a transmit mode and a receive mode based on different respective components of the transmit-receive signal (Fig. 3F, col. 7, lines 17-23, col. 11, lines 26-47: touch screen 370 can operate in display mode and optical touch sensing mode concurrently); 
a drive-sense circuit (DSC) (Fig. 3C: drive and sense circuitry) operably coupled to the data drive input circuit, wherein when enabled, the DSC is configured to operate in accordance with the transmit mode and the receive mode based on the different respective components of the transmit-receive 20signal (col. 7, lines 17-23) including to: 
forward bias the LED to facilitate the LED emitting light in accordance with a light intensity value based on the transmit mode (col. 7, lines 38-45: OLED operates under forward bias); and 
reverse bias the LED to facilitate the LED generating a current based on the LED receiving light based on the receive mode and to generate a digital representation 25of the current (col. 7, line 61 – col. 8, line 5: OLED operates under reverse bias); and 
a data output circuit operably coupled to DSC, wherein when enabled, the data output circuit is configured to generate a digital representation of light intensity based on the digital representation of the current that is generated by the DSC (Fig. 3F(363, 365, 369): enable OLED 332 in touch sensing mode and sense light emitted from OLED 334, col. 9, lines 18-30: digital representation of the intensity of the reflected light).  
Krah does not expressly teach a plurality of light blocking spacers, wherein a light blocking spacer of the plurality of light blocking spacers is implemented adjacent to the LED of the plurality of LEDs and is configured to block light horizontal light detection from another LED of the plurality of LEDs. 
Kim teaches a plurality of light blocking spacers (Fig. 2(180)), wherein a light blocking spacer of the plurality of light blocking spacers is implemented adjacent to the LED of the plurality of LEDs (Fig. 2(170R, 170G, 170B)) and is configured to block light horizontal light detection from another LED of the plurality of LEDs ([0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krah’s touch display by incorporating Kim’s idea of including light blocking walls (spacers) to block light horizontal light detection from another LED of the plurality of LEDs in order to reduce interference and crosstalk effects. 

As to claim 2, Krah (as modified by Kim) teach the touch display apparatus of claim 1, wherein the plurality of LEDs comprises an LED configured to emit red light (red LED), one or more LEDs configured to emit green light (green LED) and an LED configured to emit blue light (blue LED) (Krah: Fig. 3K(332, 334, 336): OLEDs, , Kim: Fig. 2(170R, 170G, 170B)).  

As to claim 53, Krah (as modified by Kim) teach the touch display apparatus of claim 2, wherein the DSC is configured to forward bias the red LED during a time period T, when either of the green LED or the blue LED is reverse biased (Krah: col. 7, line 61 – col. 8, line 5: OLED operates under reverse bias).  

As to claim 4, Krah (as modified by Kim) teach the touch display apparatus of claim 1, wherein the plurality of LEDs comprises an LED configured to emit at least one of infrared light (IR LED), ultraviolet light (UV LED) and visible 10light (visible light LED) (Krah: Fig. 3B(332, 334): OLEDs, Fig. 3K(332, 334, 336): OLEDs, Kim: [0028]: ultraviolet light).  

As to claim 5, Krah (as modified by Kim) teach the touch display apparatus of claim 4, wherein the DSC is configured to forward bias the IR LED while either of the UV LED or the visible light LED is reverse biased (Kim: [0028]: ultraviolet light).  

As to claim 9, Krah (as modified by Kim) teach the touch display apparatus of claim 1, wherein a digital representation of light intensity is output for each LED of the plurality of LEDs to produce an image, wherein a ratio of light intensity between two or more LEDs of the plurality of LEDs is used to determine one or more light intensity transitions between LEDs of the plurality of LEDs (Krah: col. 9, lines 18-30).  

As to claim 2011, Krah (as modified by Kim) teach the touch display apparatus of claim 1, wherein the light blocking spacer (Kim: Fig. 2(180)) is further configured to focus light upwards towards an object (Kim: [0041]).  

As to claim 12, Krah (as modified by Kim) teach the touch display apparatus of claim 1, wherein a digital representation of light intensity is output for each LED of the plurality of LEDs to produce an image, wherein a frequency 25component is determined one or more light intensity transitions between LEDs of the plurality of LEDs, wherein a ratio of low frequency components to high frequency components for two or more LEDs is used to determine one or more light intensity transitions between one or more LEDs of the plurality of LEDs (Krah: col. 9, lines 18-30). 

As to claims 13-15, 17, and 19-20, it is the apparatus of claims 1-2, 4, 9, and 11-12. Please see claims 1-2, 4, 9, and 11-12 for detail analysis. 

Allowable Subject Matter
6.	Claims 6-8, 10, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

7.	The following is a statement of reasons for the indication of allowable subject matter:  the cited references have failed to teach 
	“one or more lenses proximal to the top surface of the plurality of LEDs, wherein 20each of the one or more lenses is adapted to at least one of: distribute light received at an LED of the plurality of LEDS; concentrate light received at an LED of the plurality of LEDS; filter light received at an LED of the plurality of LEDS; mask light outside one or more predetermined wavelengths received at an 25LED of the plurality of LEDS; mask light outside one or more predetermined wavelengths emitted by an LED of the plurality of LEDS; embed one or more text elements masks; and protect the top surface of the plurality of LEDs” in combination with other limitations of claims 6 and 16, 
	“wherein the LED is forward biased based using a pulse width modulated (PWM) signal, wherein a duty cycle for the PWM signal is modified to represent a predetermined light intensity value during the transmit mode, wherein the duty cycle is a fraction of time in a time window during which a current is applied to the LED” in combination with other limitations of claim 7, and 
	“wherein the ratio of light intensity between the two or more LEDs is determined over a time period I, wherein the ratio is used to determine a highest contrast between light intensity transitions during time period I” in combination with other limitations of claims 10 and 18.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628